Citation Nr: 1342358	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-37 040A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

 Entitlement to an increased initial evaluation for service-connected postoperative laminectomy/discectomy with scar and thoracolumbar degenerative disc disease and spondylosis (low back disability), rated as 10 percent disabling prior to February 24, 2010 and as 20 percent disabling beginning February 24, 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected right shoulder disability has been raised by the record in a February 2012 letter, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The Veteran served on active duty from May 1984 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO), which granted service connection for the low back disability at issue and assigned a 10 percent rating effective June 1, 2008.  An August 2011 rating decision granted a 20 percent rating for this low back disability effective February 24, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the most recent VA compensation evaluation of the service-connected low back disability at issue was in February 2008 and the most recent relevant medical evidence was in February 2010, which is more than three and a half years ago.  Additionally, the Veteran's May 2010 statement could be construed as an indication that his low back disability is getting worse, as he reports that he had to miss a week of work and that he has had to switch jobs due to his low back disability.  Consequently, this case should be returned to the AMC/RO for additional development prior to Board adjudication.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (where Veteran claims disability is worse, and available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran and request that he provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for low back disability since February 2010, the date of the most recent medical evidence of record.  The AMC/RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The AMC/RO must then schedule the Veteran for an appropriate examination to determine the current severity of the service-connected low back disability at issue.  It should be pointed out that the Veteran is also service connected for intervertebral disc syndrome, superficial peroneal nerve of the right leg, which is not at issue in this appeal.  The entire record, to include a copy of this remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies, to include range of motion studies of the low back, must be accomplished.  The examiner must first record the range of motion on clinical evaluation in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which pain begins and ends.  The same range of motion studies must be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner will also state whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint, and whether any pain in the low back could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  Finally, the examiner will provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe all functional limitations resulting from the Veteran's low back disability.  A complete rationale for all opinions must be provided.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158, 3.655 (2013).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


